Exhibit 10.2

SECURITY AGREEMENT




SECURITY AGREEMENT, dated as of December 26, 2006 (this "Agreement") made by
Pure Vanilla eXchange, Inc., a Nevada corporation (the "Company"), and the
undersigned subsidiaries of the Company (each a "Grantor" and collectively and
together with the Company the "Grantors"), in favor of Gottbetter Capital
Master, Ltd., a Nevada limited liability company (the "Buyer").


WITNESSETH:


WHEREAS, the Company and the Buyer are parties to the Securities Purchase
Agreement dated as of December 26, 2006 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company shall sell, and the Buyer
shall purchase, the Notes (as defined below); and


WHEREAS, it is a condition precedent to the Buyer’s consummation of the
transactions contemplated by the Securities Purchase Agreement that the Grantors
shall have executed and delivered to the Buyer this Agreement providing for the
grant to the Buyer of a security interest in all personal property of each
Grantor to secure all of the Company's obligations under the Securities Purchase
Agreement, the Notes or the other Transaction Documents (each as defined in the
Securities Purchase Agreement).


NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Buyer, as follows:


SECTION 1. DEFINITIONS.


(a) Reference is hereby made to the Securities Purchase Agreement and the Notes
for a statement of the terms thereof.  All terms used in this Agreement and the
recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New York (the "Code"),  and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided that terms used herein which are defined in the Code as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the Buyer
may otherwise determine.
 
(b) The following terms shall have the respective meanings provided for in the
Code:  "Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort Claim",
"Commodity Account", "Commodity Contracts", "Deposit Account", "Documents",
"Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Security",
"Record", "Security Account", "Software", and "Supporting Obligations".


(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 

--------------------------------------------------------------------------------




"Collateral" shall have the meaning set forth in Section 2 hereof.  


"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).


"Copyrights" means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.


"Event of Default" shall have the meaning set forth in the Notes.


"GAAP" shall have the meaning set forth in Section 4(a) hereof.   


"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.


"Intellectual Property" means the Copyrights, Trademarks and Patents.


"Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.


"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.


“Notes” means the Notes issued pursuant to the Securities Purchase Agreement, as
the same may be amended, restated, replaced or otherwise modified from time to
time in accordance with the terms thereof.
 
“Obligations” shall have the meaning set forth in Section 3 hereof.
 

--------------------------------------------------------------------------------




"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).


"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.


"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).


"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a's, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.


SECTION 2. GRANT OF SECURITY INTEREST.  As collateral security for all of the
Obligations, each Grantor hereby pledges and assigns to the Buyer and grants to
the Buyer a continuing security interest in, all personal property of each
Grantor, wherever located and whether now or hereafter existing and whether now
owned or hereafter acquired, of every kind and description, tangible or
intangible (collectively, the "Collateral"), including, without limitation, the
following:
 

--------------------------------------------------------------------------------




(a) all Accounts;


(b) all Chattel Paper (whether tangible or electronic);


(c) the Commercial Tort Claims;


(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Buyer or any affiliate, representative, agent or correspondent of
the Buyer;


(e) all Documents;


(f) all Equipment;


(g) all Fixtures;


(h) all General Intangibles (including, without limitation, all Payment
Intangibles);


(i) all Goods;


(j) all Instruments (including, without limitation, Promissory Notes and each
certificated Security);


(k) all Inventory;


(l) all Investment Property;


(m) all Copyrights, Patents and Trademarks, and all Licenses;


(n) all Letter-of-Credit Rights;


(o) all Supporting Obligations;


(p) all other tangible and intangible personal property of each Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of any Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by each Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of any Grantor or any other Person from time to
time acting for any Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and
 

--------------------------------------------------------------------------------




(q) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral;


in each case howsoever any Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
SECTION 3. SECURITY FOR OBLIGATIONS.  The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (collectively,
the "Obligations"):


(a) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Notes (including, without
limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Grantor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such Insolvency
Proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and


(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Buyer under the Notes, for so long as the Notes are
outstanding.


SECTION 4. REPRESENTATIONS AND WARRANTIES.  Each Grantor represents and warrants
as follows:


(a) Schedule I hereto sets forth (i) the exact legal name of each Grantor, and
(ii) the organizational identification number of each Grantor or states that no
such organizational identification number exists.


(b) There is no pending or written notice threatening any action, suit,
proceeding or claim affecting any Grantor before any governmental authority or
any arbitrator, or, to the knowledge of the Company, any order, judgment or
award by any governmental authority or arbitrator, that may adversely affect the
grant by any Grantor, or the perfection, of the security interest purported to
be created hereby in the Collateral, or the exercise by the Buyer of any of its
rights or remedies hereunder.


(c) All Federal, state and local tax returns and other reports required by
applicable law to be filed by any Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon any Grantor or any property of any Grantor (including, without limitation,
all Federal income and social security taxes on employees' wages) and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with accounting principles generally accepted in the
United States ("GAAP") consistently applied.
 

--------------------------------------------------------------------------------




(d) All Equipment, Fixtures, Goods and Inventory of each Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory of each Grantor hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto, except that each Grantor will give the Buyer not less than
30 days' prior written notice of any change of the location of any such
Collateral, other than to locations set forth on Schedule III and with respect
to which the Buyer has filed financing statements and otherwise fully perfected
its Liens thereon.  Each Grantor's chief place of business and chief executive
office, the place where each Grantor keeps its Records concerning Accounts and
all originals of all Chattel Paper are located at the addresses specified
therefor in Schedule III hereto.  None of the Accounts is evidenced by
Promissory Notes or other Instruments.  Set forth in Schedule IV hereto is a
complete and accurate list, as of the date of this Agreement, of (i) each
Promissory Note, Security and other Instrument owned by each Grantor and (ii)
each Deposit Account, Securities Account and Commodities Account of each
Grantor, together with the name and address of each institution at which each
such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account.  Set forth in Schedule II
hereto is a complete and correct list of each trade name used by each Grantor
and the name of, and each trade name used by, each person from which each
Grantor has acquired any substantial part of the Collateral.


(e) The Grantors have made available to the Buyer complete and correct copies of
each License described in Schedule II hereto, including all schedules and
exhibits thereto, which represents all of the Licenses existing on the date of
this Agreement.  Each such License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of each Grantor or any of
its affiliates in respect thereof.  Each material License now existing is, and
any material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms.  No default under any material License by any such
party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party.


(f) Each Grantor owns and controls, or otherwise possesses adequate rights to
use, all its Trademarks, Patents and Copyrights, which are the only trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity necessary to conduct its
business in substantially the same manner as conducted as of the date hereof.
 Schedule II hereto sets forth a true and complete list of all registered
copyrights, issued Patents, Trademarks, and Licenses annually owned or used by
each Grantor as of the date hereof.  To the knowledge of the Grantors, all such
Intellectual Property of each Grantor is in full force and effect, has not been
adjudged invalid or unenforceable, is valid and enforceable and has not been
abandoned in whole or in part.  Except as set forth in Schedule II, no such
Intellectual Property is the subject of any licensing or franchising agreement.
 No Grantor has any knowledge of any conflict with the rights of others to any
Intellectual Property and, to the knowledge of the Grantors, each Grantor is not
now infringing or in conflict with any such rights of others in any material
respect, and to the knowledge of the Grantors, no other Person is now infringing
or in conflict in any material respect with any such properties, assets and
rights owned or used by each Grantor.  No Grantor has received any notice that
it is violating or has violated the trademarks, patents, copyrights, inventions,
trade secrets, proprietary information and technology, know-how, formulae,
rights of publicity or other intellectual property rights of any third party.
 

--------------------------------------------------------------------------------




(g) Each Grantor is and will be at all times the sole and exclusive owner of, or
otherwise has and will have adequate rights in, the Collateral pledged hereunder
by such Grantor free and clear of any Liens, except for Permitted Liens on any
Collateral.  No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording or
filing office except such as may have been filed in favor of the Buyer relating
to this Agreement.


(h) The exercise by the Buyer of any of its rights and remedies hereunder will
not contravene any law or any contractual restriction binding on or otherwise
affecting each Grantor or any of its properties and will not result in or
require the creation of any Lien, upon or with respect to any of its properties.


(i) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, or any other Person,
is required for (i) the grant by each Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral, or (ii) the
exercise by the Buyer any of its rights and remedies hereunder, except (A) for
the filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements, (B) with respect to the perfection of
the security interest created hereby in the Intellectual Property, for the
recording of the appropriate Assignment for Security, substantially in the form
of Exhibit A hereto, as applicable, in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, and (C) with
respect to the perfection of the security interest created hereby in foreign
Intellectual Property and Licenses, for registrations and filings in
jurisdictions located outside of the United States and covering rights in such
jurisdictions relating to the Intellectual Property and Licenses.


(j) This Agreement creates in favor of the Buyer a legal, valid and enforceable
security interest in the Collateral, as security for the Obligations.  Buyer's
having possession of all Instruments and cash constituting Collateral from time
to time (or with respect to deposit accounts, entering into appropriate control
agreements), the recording of the appropriate Assignment for Security executed
pursuant hereto in the United States Patent and Trademark Office and the United
States Copyright Office, the execution of appropriate assignments of Letter of
Credit Rights, as applicable, and the filing of the financing statements and the
other filings and recordings, as applicable, described in Schedule V hereto and,
with respect to the Intellectual Property hereafter existing and not covered by
an appropriate Assignment for Security, the recording in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, of appropriate instruments of assignment, will result in the
perfection of such security interests.  Such security interests will be,
perfected, first priority security interests, subject only to Permitted Liens
and the recording of such instruments of assignment.  
 

--------------------------------------------------------------------------------


 
(k) As of the date hereof, no Grantor holds any Commercial Tort Claims nor is
aware of any such pending claims.


SECTION 5. COVENANTS AS TO THE COLLATERAL.  So long as any of the Obligations
shall remain outstanding, unless the Buyer shall otherwise consent in writing:


(a) Further Assurances.  Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Buyer may reasonably request in order to:
 (i) perfect and protect the security interest purported to be created hereby;
(ii) enable the Buyer to exercise and enforce its rights and remedies hereunder
in respect of the Collateral; or (iii) otherwise effect the purposes of this
Agreement, including, without limitation:  (A) marking conspicuously all Chattel
Paper and each License and, at the request of the Buyer, each of its Records
pertaining to the Collateral with a legend, in form and substance satisfactory
to the Buyer, indicating that such Chattel Paper, License or Collateral is
subject to the security interest created hereby, (B)  delivering and pledging to
the Buyer hereunder each Promissory Note, Security, Chattel Paper or other
Instrument, now or hereafter owned by any Grantor, duly endorsed and accompanied
by executed instruments of transfer or assignment, all in form and substance
satisfactory to the Buyer, (C) executing and filing (to the extent, if any, that
any Grantor's signature is required thereon) or authenticating the filing of,
such financing or continuation statements, or amendments thereto, as may be
necessary or desirable or that the Buyer may request in order to perfect and
preserve the security interest purported to be created hereby, (D) furnishing to
the Buyer from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral in each case as the Buyer may reasonably request, all in reasonable
detail, (E) if any Collateral shall be in the possession of a third party,
notifying such Person of the Buyer's security interest created hereby and
obtaining a written acknowledgment from such Person that such Person holds
possession of the Collateral for the benefit of the Buyer, which such written
acknowledgement shall be in form and substance satisfactory to the Buyer, (F) if
at any time after the date hereof, any Grantor acquires or holds any Commercial
Tort Claim, promptly notifying the Buyer in a writing signed by such Grantor
setting forth a brief description of such Commercial Tort Claim and granting to
the Buyer a security interest therein and in the proceeds thereof, which writing
shall incorporate the provisions hereof and shall be in form and substance
satisfactory to the Buyer, (G) upon the acquisition after the date hereof by any
Grantor of any motor vehicle or other Equipment subject to a certificate of
title or ownership (other than a Motor Vehicle or Equipment that is subject to a
purchase money security interest), causing the Buyer to be listed as the
lienholder on such certificate of title or ownership and delivering evidence of
the same to the Buyer in accordance with the Securities Purchase Agreement; and
(H) taking all actions required by any earlier versions of the Uniform
Commercial Code or by other law, as applicable, in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.


(b) Location of Equipment and Inventory.  Each Grantor will keep the Equipment
and Inventory at the locations specified therefor on Schedule II hereto, or, at
such other locations in the United States, provided that within 10 days
following the relocation of Equipment or Inventory to such other location,
Grantor shall deliver to the Buyer a new Schedule II indicating such new
location.
 

--------------------------------------------------------------------------------




(c) Condition of Equipment.  Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any Equipment of any Grantor
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Buyer may request to such end.  Any Grantor will promptly furnish to
the Buyer a statement describing in reasonable detail any such loss or damage in
excess of $250,000 per occurrence to any Equipment.


(d) Taxes, Etc. Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.


(e) Insurance.


(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, commercial general liability and property insurance) with
respect to the Equipment and Inventory in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any governmental authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event, in amount,
adequacy and scope reasonably satisfactory to the Buyer.  Any Grantor will, if
so requested by the Buyer, deliver to the Buyer original or duplicate policies
of such insurance and, as the Buyer may reasonably request, a report of a
reputable insurance broker with respect to such insurance.  Any Grantor will
also, at the reasonable request of the Buyer, execute and deliver instruments of
assignment of such insurance policies and cause the respective insurers to
acknowledge notice of such assignment.


(ii) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance.  In the case of any loss involving
damage to Equipment or Inventory, any proceeds of insurance maintained by any
Grantor pursuant to this Section 5(e) shall be paid to the Buyer (except as to
which paragraph (iii) of this Section 5(e) is not applicable), any Grantor will
make or cause to be made the necessary repairs to or replacements of such
Equipment or Inventory, and any proceeds of insurance maintained by any Grantor
pursuant to this Section 5(e) shall be paid by the Buyer to such Grantor as
reimbursement for the costs of such repairs or replacements.
 

--------------------------------------------------------------------------------




(iii) All insurance payments in respect of such Equipment or Inventory shall be
paid to the Buyer and applied as specified in Section 7(b) hereof.


(f) Provisions Concerning the Accounts and the Licenses.


(i) Each Grantor will (A) give the Buyer at least 30 days' prior written notice
of any change in such Grantor's name, identity or organizational structure
(except with respect to the transaction contemplated by the Agreement and Plan
of Merger dated as of December 15, 2006 by and among the Company, PVNX
Acquisition Corp. and Nimble Group, Inc.), (B) maintain its jurisdiction of
incorporation as set forth in Section 4(b) hereto, (C) immediately notify the
Buyer upon obtaining an organizational identification number, if on the date
hereof such Grantor did not have such identification number, and (D) keep
adequate records concerning the Accounts and Chattel Paper and permit
representatives of the Buyer during normal business hours on reasonable notice
to such Grantor, to inspect and make abstracts from such Records and Chattel
Paper.


(ii) Each Grantor will, except as otherwise provided in this subsection (f), use
commercially reasonable efforts to continue to collect, at its own expense, all
amounts due or to become due under the Accounts.  In connection with such
collections, any Grantor may (and, at the Buyer's direction, will) take such
commercially reasonable action as any Grantor or the Buyer may deem necessary or
advisable to enforce collection or performance of the Accounts; provided,
however , that the Buyer shall have the right at any time, upon the occurrence
and during the continuance of an Event of Default, to notify the account debtors
or obligors under any Accounts of the assignment of such Accounts to the Buyer
and to direct such account debtors or obligors to make payment of all amounts
due or to become due to any Grantor thereunder directly to the Buyer or its
designated agent and, upon such notification and at the expense of any Grantor
and to the extent permitted by law, to enforce collection of any such Accounts
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as may Grantor might have done.  After receipt by
any Grantor of a notice from the Buyer that the Buyer has notified, intends to
notify, or has enforced or intends to enforce any Grantor's rights against the
account debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, and for so long as an Event of Default shall
be continuing, (A) all amounts and proceeds (including Instruments) received by
any Grantor in respect of the Accounts shall be received in trust for the
benefit of the Buyer hereunder, shall be segregated from other funds of any
Grantor and shall be forthwith paid over to the Buyer in the same form as so
received (with any necessary endorsement) to be held as cash collateral and
either (i) credited to the outstanding obligations so long as no Event of
Default shall have occurred and be continuing or (ii) if an Event of Default
shall have occurred and be continuing, applied as specified in Section 7(b)
hereof, and (B) no Grantor will adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any account debtor or obligor
thereof or allow any credit or discount thereon.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Buyer may (in
its sole and absolute discretion) direct any or all of the banks and financial
institutions with which any Grantor either maintains a Deposit Account or a
lockbox or deposits the proceeds of any Accounts to send immediately to the
Buyer by wire transfer (to such account as the Buyer shall specify, or in such
other manner as the Buyer shall direct) all or a portion of such securities,
cash, investments and other items held by such institution; provided, that if
Buyer shall give such a notice it shall, upon notification and verification of
the discontinuance of the applicable Event of Default, promptly give a notice to
each such bank and financial institution that it should no longer send any such
securities, cash, investments or other items to Buyer, and Buyer shall return
all such items theretofore received (except to the extent properly applied
against the Obligations) to the applicable Grantor.  Subject to the preceding
sentence, any such securities, cash, investments and other items so received by
the Buyer shall (in the sole and absolute discretion of the Buyer) be held as
additional Collateral for the Obligations or distributed in accordance with
Section 7 hereof.
 

--------------------------------------------------------------------------------




(iii) Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Schedule II hereto by any party
thereto other than any Grantor, each Grantor party thereto will, promptly after
obtaining knowledge thereof, give the Buyer written notice of the nature and
duration thereof, specifying what action, if any, it has taken and proposes to
take with respect thereto and thereafter will take reasonable steps to protect
and preserve its rights and remedies in respect of such breach or default, or
will obtain or acquire an appropriate substitute License if reasonably necessary
in the continued conduct of such Grantor’s business as theretofore conducted .


(iv) Each Grantor will, at its expense, promptly deliver to the Buyer a copy of
each notice or other communication received by it by which any other party to
any material License referred to in Schedule II hereto purports to exercise any
of its rights or affect any of its obligations thereunder, together with a copy
of any reply by such Grantor thereto.


(v) Each Grantor will exercise promptly and diligently each and every right
which it may have under each material License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each material License and will take all action reasonably
necessary to maintain such Licenses in full force and effect.  No Grantor will,
without the prior written consent of the Buyer, cancel, terminate, amend or
otherwise modify in any respect, or waive any provision of, any material License
referred to in Schedule II hereto, except to the extent that such material
License is no longer necessary for the conduct of such Grantor’s business as
theretofore conducted.


(g) Transfers and Other Liens.


(i) No Grantor will sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral,
except (A) Inventory in the ordinary course of business, (B) damaged, worn-out
or obsolete assets not necessary to the business and (C) other assets not
exceeding, individually or in the aggregate, $5,000.
 

--------------------------------------------------------------------------------




(ii) No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than Permitted Liens.


(h) Intellectual Property.


(i) If applicable, any Grantor shall, upon the Buyer's written request, duly
execute and deliver the applicable Assignment for Security in the form attached
hereto as Exhibit A.  Each Grantor (either itself or through licensees) will,
and will cause each licensee thereof to, take all commercially reasonable action
necessary to maintain all of the Intellectual Property in full force and effect,
including, without limitation, using the proper statutory notices and markings
and using the Trademarks on each applicable trademark class of goods in order to
so maintain the Trademarks in full force and free from any claim of abandonment
for non-use, and each Grantor will not (nor permit any licensee thereof to) do
any act or knowingly omit to do any act whereby any Intellectual Property may
become invalidated; provided, however, that so long as no Event of Default has
occurred and is continuing, no Grantor shall have an obligation to use or to
maintain any Intellectual Property (A) that relates solely to any product or
work, that has been, or is in the process of being, discontinued, abandoned or
terminated, (B) that is being replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the Lien created by this Agreement or (C) that is substantially the
same as another Intellectual Property that is in full force, so long the failure
to use or maintain such Intellectual Property does not materially adversely
affect the validity of such replacement Intellectual Property and so long as
such other Intellectual Property is subject to the Lien and security interest
created by this Agreement.  Each Grantor will cause to be taken all necessary
steps in any proceeding before the United States Patent and Trademark Office and
the United States Copyright Office or any similar office or agency in any other
country or political subdivision thereof to maintain each registration of the
Intellectual Property (other than the Intellectual Property described in the
proviso to the immediately preceding sentence), including, without limitation,
filing of renewals, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and payment of maintenance
fees, filing fees, taxes or other governmental fees.  If any Intellectual
Property (other than Intellectual Property described in the proviso to the first
sentence of subsection (i) of this clause (h)) is infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party, each
Grantor shall (x) upon learning of such infringement, misappropriation, dilution
or other violation, promptly notify the Buyer and (y) to the extent any Grantor
shall deem appropriate under the circumstances, promptly sue for infringement,
misappropriation, dilution or other violation, seek injunctive relief where
appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property.  Each Grantor shall furnish to the Buyer, from time to
time upon its request, statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Buyer may
reasonably request, all in reasonable detail and promptly upon request of the
Buyer, following receipt by the Buyer of any such statements, schedules or
reports, each Grantor shall modify this Agreement by amending Schedule II
hereto, as the case may be, to include any Intellectual Property and License, as
the case may be, which becomes part of the Collateral under this Agreement and
shall execute and authenticate such documents and do such commercially
reasonable acts as shall be necessary or, in the judgment of the Buyer,
desirable to subject such Intellectual Property and Licenses to the Lien and
security interest created by this Agreement.  Notwithstanding anything herein to
the contrary, upon the occurrence and during the continuance of an Event of
Default, no Grantor may abandon or otherwise permit any Intellectual Property to
become invalid without the prior written consent of the Buyer, and if any
Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, each Grantor will take such
action as the Buyer shall deem appropriate under the circumstances to protect
such Intellectual Property.
 

--------------------------------------------------------------------------------




(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or in any similar office or agency of the United States or any
country or any political subdivision thereof unless it gives the Buyer prompt
written notice thereof.  Upon request of the Buyer, any Grantor shall execute,
authenticate and deliver any and all assignments, agreements, instruments,
documents and papers as the Buyer may reasonably request to evidence the Buyer's
security interest hereunder in such Intellectual Property and the General
Intangibles of any Grantor relating thereto or represented thereby, and each
Grantor hereby appoints the Buyer its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until the indefeasible payment in full in
cash of all of the Obligations in full and the termination of each of the
Transaction Documents.
 
(i) Deposit, Commodities and Securities Accounts.  Upon the Buyer's written
request, each Grantor shall cause each bank and other financial institution with
an account referred to in Schedule IV hereto to execute and deliver to the Buyer
a control agreement, in form and substance reasonably satisfactory to the Buyer,
duly executed by each Grantor and such bank or financial institution, or enter
into other arrangements in form and substance satisfactory to the Buyer,
pursuant to which such institution shall irrevocably agree, inter alia, that
(i) upon the occurrence and during the continuation of an Event of Default, it
will comply at any time with the instructions originated by the Buyer to such
bank or financial institution directing the disposition of cash, Commodity
Contracts, securities, Investment Property and other items from time to time
credited to such account, without further consent of each Grantor, which
instructions the Buyer will not give to such bank or other financial institution
in the absence of a continuing Event of Default, (ii) all cash, Commodity
Contracts, securities, Investment Property and other items of each Grantor
deposited with such institution shall be subject to a perfected, first priority
security interest in favor of the Buyer, (iii) any right of set off (other than
recoupment of standard fees), banker's Lien or other similar Lien, security
interest or encumbrance shall be fully waived as against the Buyer, and
(iv) upon receipt of written notice from the Buyer during the continuance of an
Event of Default, such bank or financial institution shall immediately send to
the Buyer by wire transfer (to such account as the Buyer shall specify, or in
such other manner as the Buyer shall direct) all such cash, the value of any
Commodity Contracts, securities, Investment Property and other items held by it.
 Without the prior written consent of the Buyer, no Grantor shall make or
maintain any Deposit Account, Commodity Account or Securities Account except for
the accounts set forth in Schedule IV hereto.  The provisions of this paragraph
5(i) shall not apply to (i) Deposit Accounts for which the Buyer is the
depositary and (ii) Deposit Accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of each Grantor's salaried employees.
 

--------------------------------------------------------------------------------




(j) Motor Vehicles.


(i) Upon the Buyer's written request, each Grantor shall deliver to the Buyer
originals of the certificates of title or ownership for all motor vehicles with
a value in excess of $50,000, owned by such Grantor with the Buyer listed as
lienholder, for the benefit of the Buyers.


(ii) Each Grantor hereby appoints the Buyer as its attorney-in-fact, effective
the date hereof and terminating upon the termination of this Agreement, for the
purpose of (A) executing on behalf of each Grantor title or ownership
applications for filing with appropriate state agencies to enable motor vehicles
now owned or hereafter acquired by each Grantor to be retitled and the Buyer
listed as lienholder thereof, (B) filing such applications with such state
agencies, and (C) executing such other documents and instruments on behalf of,
and taking such other action in the name of, each Grantor as the Buyer may deem
necessary or advisable to accomplish the purposes hereof (including, without
limitation, for the purpose of creating in favor of the Buyer a perfected Lien
on the motor vehicles and exercising the rights and remedies of the Buyer
hereunder).  This appointment as attorney-in-fact is coupled with an interest
and is irrevocable until all of the Obligations are indefeasibly paid in full in
cash and after all Transaction Documents have been terminated.


(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.


(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of any Grantor, the Buyer shall execute and deliver to any Grantor
such instruments as any Grantor shall reasonably request to remove the notation
of the Buyer as lienholder on any certificate of title for any motor vehicle;
provided, however, that any such instruments shall be delivered, and the release
effective, only upon receipt by the Buyer of a certificate from any Grantor
stating that such motor vehicle is to be sold or has suffered a casualty loss
(with title thereto passing to the casualty insurance company therefor in
settlement of the claim for such loss) and the amount that any Grantor will
receive as sale proceeds or insurance proceeds.  
 

--------------------------------------------------------------------------------




(k) Control.  Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Buyer may request in order for the Buyer to
obtain control in accordance with Sections 9-105 - 9-107 of the Code with
respect to the following Collateral:  (i) Electronic Chattel Paper, (ii)
Investment Property, and (iii) Letter-of-Credit Rights.


(l) Inspection and Reporting.  Each Grantor shall permit the Buyer, or any agent
or representatives thereof or such professionals or other Persons as the Buyer
may designate, not more frequently than once a year in the absence of an Event
of Default, during normal business hours, upon reasonable advance notice to the
Grantor, and without unreasonably disrupting the business of such grantor,
(i) to examine and make copies of and abstracts from any Grantor's records and
books of account, (ii) to visit and inspect its properties, (iii) to verify
materials, leases, Instruments, Accounts, Inventory and other assets of any
Grantor from time to time, (iii) to conduct audits, physical counts, appraisals
and/or valuations, examinations at the locations of any Grantor.  Each Grantor
shall also, upon reasonable advance notice from the Buyer, permit the Buyer, or
any agent or representatives thereof or such professionals or other Persons as
the Buyer may designate, to discuss such Grantor's affairs, finances and
accounts with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives during normal business hours at
a time and place to be mutually agreed upon by the Buyer or its designee and
such Grantor.


(m) Future Subsidiaries.  If any Grantor shall hereafter create or acquire any
Subsidiary, simultaneously with the creation of acquisition of such Subsidiary,
such Grantor shall cause such Subsidiary to become a party to this Agreement as
an additional "Grantor" hereunder, and to duly execute and deliver a guaranty of
the Obligations in favor of the Buyer in form and substance reasonably
acceptable to the Buyer, and to duly execute and/or deliver such opinions of
counsel and other documents, in form and substance reasonably acceptable to the
Buyer, as the Buyer shall reasonably request with respect thereto.


SECTION 6. ADDITIONAL PROVISIONS CONCERNING THE COLLATERAL.


(a) Each Grantor hereby (i) authorizes the Buyer to file one or more Uniform
Commercial Code financing or continuation statements, and amendments thereto,
relating to the Collateral and (ii) ratifies such authorization to the extent
that the Buyer has filed any such financing or continuation statements, or
amendments thereto, prior to the date hereof.  A photocopy or other reproduction
of this Agreement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.


(b) Each Grantor hereby irrevocably appoints the Buyer as its attorney-in-fact
and proxy, with full authority in the place and stead of each Grantor and in the
name of each Grantor or otherwise, from time to time in the Buyer's discretion,
so long as an Event of Default shall have occurred and is continuing, to take
any action and to execute any instrument which the Buyer may deem necessary or
advisable to accomplish the purposes of this Agreement (subject to the rights of
each Grantor under Section 5 hereof), including, without limitation, after the
occurrence and during the continuance of an Event of Default, (i) to obtain and
adjust insurance required to be paid to the Buyer pursuant to Section 5(e)
hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Buyer may deem necessary or desirable for the collection
of any Collateral or otherwise to enforce the rights of the Buyer and the Buyers
with respect to any Collateral, and (v) to execute assignments, licenses and
other documents to enforce the rights of the Buyer and the Buyers with respect
to any Collateral.  This power is coupled with an interest and is irrevocable
until all of the Obligations are indefeasibly paid in full in cash.  
 

--------------------------------------------------------------------------------




(c) For the purpose of enabling the Buyer to exercise rights and remedies
hereunder, at such time as the Buyer shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby grants to the
Buyer, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, assign, license or sublicense any Intellectual Property now owned or
hereafter acquired by any Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.  Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Securities Purchase Agreement
that limit the right of any Grantor to dispose of its property and Section 5(h)
hereof, so long as no Event of Default shall have occurred and be continuing,
any Grantor may exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of its business.  In furtherance of the foregoing, unless an
Event of Default shall have occurred and be continuing, the Buyer shall from
time to time, upon the request of any Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in any Grantor's judgment) to
allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual Property).
 Further, upon the indefeasible payment in full in cash of all of the
Obligations, the Buyer (subject to Section 10(e) hereof) shall release and
reassign to any Grantor all of the Buyer's right, title and interest in and to
the Intellectual Property, and the Licenses, all without recourse,
representation or warranty whatsoever.  The exercise of rights and remedies
hereunder by the Buyer shall not terminate the rights of the holders of any
licenses or sublicenses theretofore granted by any Grantor in accordance with
the second sentence of this clause (c). Each Grantor hereby releases the Buyer
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Buyer under the
powers of attorney granted herein other than actions taken or omitted to be
taken through the Buyer's gross negligence or willful misconduct, as determined
by a final determination of a court of competent jurisdiction.  


(d) If any Grantor fails to perform any agreement contained herein, the Buyer
may itself perform, or cause performance of, such agreement or obligation, in
the name of any Grantor or the Buyer, and the expenses of the Buyer incurred in
connection therewith shall be payable by any Grantor pursuant to Section 8
hereof and shall be secured by the Collateral.
 

--------------------------------------------------------------------------------




(e) The powers conferred on the Buyer hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  


Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Buyer shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.


(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Buyer of any of its rights hereunder shall not release
any Grantor from any of its obligations under the Licenses or otherwise in
respect of the Collateral, and (iii) the Buyer shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the Buyer be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.


SECTION 7. REMEDIES UPON EVENT OF DEFAULT.  If any Event of Default shall have
occurred and be continuing:


(a) The Buyer may exercise in respect of the Collateral, in addition to any
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Buyer's name or into the name of its nominee or nominees (to
the extent the Buyer has not theretofore done so) and thereafter receive, for
the benefit of the Buyer, all payments made thereon, give all consents, waivers
and ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof, (ii) require each Grantor to, and
each Grantor hereby agrees that it will at its expense and upon request of the
Buyer forthwith, assemble all or part of its respective Collateral as directed
by the Buyer and make it available to the Buyer at a place or places to be
designated by the Buyer that is reasonably convenient to both parties, and the
Buyer may enter into and occupy any premises owned or leased by any Grantor
where the Collateral or any part thereof is located or assembled for a
reasonable period in order to effectuate the Buyer's rights and remedies
hereunder or under law, without obligation to any Grantor in respect of such
occupation, and (iii) without notice except as specified below and without any
obligation to prepare or process the Collateral for sale, (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Buyer's offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Buyer may
deem commercially reasonable and/or (B) lease, license or dispose of the
Collateral or any part thereof upon such terms as the Buyer may deem
commercially reasonable.  Each Grantor agrees that, to the extent notice of sale
or any other disposition of its respective Collateral shall be required by law,
at least ten (10) days' notice to any Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of its
respective Collateral is to be made shall constitute reasonable notification.
 The Buyer shall not be obligated to make any sale or other disposition of any
Collateral regardless of notice of sale having been given.  The Buyer may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor hereby waives any
claims against the Buyer and the Buyers arising by reason of the fact that the
price at which its respective Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Buyer accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that any Grantor may have to require that all or
any part of such Collateral be marshalled upon any sale (public or private)
thereof.  Each Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Buyer shall be made without warranty, (ii) the
Buyer may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like, and (iii) such actions set forth in clauses (i) and (ii)
above shall not adversely effect the commercial reasonableness of any such sale
of Collateral.  In addition to the foregoing, (1) upon written notice to any
Grantor from the Buyer, such Grantor shall cease any use of the Intellectual
Property or any trademark, patent or copyright similar thereto for any purpose
described in such notice; (2) the Buyer may, at any time and from time to time,
upon 10 days' prior notice to such Grantor, license, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property, throughout the universe for such term or terms, on such
conditions, and in such manner, as the Buyer shall in its sole discretion
determine; and (3) the Buyer may, at any time, pursuant to the authority granted
in Section 6 hereof (such authority being effective upon the occurrence and
during the continuance of an Event of Default), execute and deliver on behalf of
such Grantor, one or more instruments of assignment of the Intellectual Property
(or any application or registration thereof), in form suitable for filing,
recording or registration in any country.
 

--------------------------------------------------------------------------------




(b) Any cash held by the Buyer as Collateral and all Cash Proceeds received by
the Buyer in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Buyer, be
held by the Buyer as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Buyer pursuant to Section 8
hereof) in whole or in part by the Buyer against, all or any part of the
Obligations in such order as the Buyer shall elect, consistent with the
provisions of the Securities Purchase Agreement.  Any surplus of such cash or
Cash Proceeds held by the Buyer and remaining after the indefeasible payment in
full in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.


(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Buyer is legally entitled, such
each shall be liable for the deficiency, together with interest thereon at the
highest rate specified in any of the applicable Transaction Documents for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the Buyer
to collect such deficiency.


(d) Each Grantor hereby acknowledges that if the Buyer complies with any
applicable state, provincial, or federal law requirements in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.
 

--------------------------------------------------------------------------------




(e) The Buyer shall not be required to marshal any present or future collateral
security (including, but not limited to, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the Buyer's rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising.  To the extent that any Grantor
lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Buyer's rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
each Grantor hereby irrevocably waives the benefits of all such laws.


SECTION 8. INDEMNITY AND EXPENSES.


(a) Each Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Buyer, jointly and severally, harmless from and against any and all
claims, damages, losses, liabilities, obligations, penalties, fees, costs and
expenses (including, without limitation, reasonable legal fees, costs, expenses,
and disbursements of such Person's counsel) to the extent that they arise out of
or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except claims, losses or liabilities resulting
solely and directly from such Person's gross negligence or willful misconduct,
as determined by a final judgment of a court of competent jurisdiction.


(b) Each Grantor agrees, jointly and severally, to upon demand pay to the Buyer
the amount of any and all costs and expenses, including the reasonable fees,
costs, expenses and disbursements of counsel for the Buyer and of any experts
and agents (including, without limitation, any collateral trustee which may act
as agent of the Buyer), which the Buyer may incur after the occurrence and
during the continuance of an Event of Default in connection with (i)  the
custody, preservation, use or operation of, or the sale of, collection from, or
other realization upon, any Collateral, (ii) the exercise or enforcement of any
of the rights of the Buyer hereunder, or (iv) the failure by any Grantor to
perform or observe any of the provisions hereof.


SECTION 9. NOTICES, ETC. All notices and other communications provided for
hereunder shall be in writing and shall be delivered, and shall be deemed
effective, in the manner set forth in Section 9(f) of the Securities Purchase
Agreement; provided that notice to the Company under Section 9(f) of the
Securities Purchase Agreement shall be deemed as notice under this Agreement to
PVNX Acquisition Corp..


SECTION 10. MISCELLANEOUS.


(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Buyer, and no waiver of any
provision of this Agreement, and no consent to any departure by each Grantor
therefrom, shall be effective unless it is in writing and signed by the Buyer,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 

--------------------------------------------------------------------------------




(b) No failure on the part of the Buyer to exercise, and no delay in exercising,
any right hereunder or under any of the other Transaction Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Buyer or any Buyer provided herein
and in the other Transaction Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law.  The rights of the
Buyer under any of the other Transaction Documents against any party thereto are
not conditional or contingent on any attempt by such Person to exercise any of
its rights under any of the other Transaction Documents against such party or
against any other Person, including but not limited to, any Grantor.


(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the indefeasible payment in
full in cash of the Obligations, and (ii) be binding on each Grantor and all
other Persons who become bound as debtor to this Agreement in accordance with
Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Buyer hereunder, to the benefit of the Buyer and their
respective permitted successors, transferees and assigns.  Without limiting the
generality of clause (ii) of the immediately preceding sentence, without notice
to any Grantor, the Buyer may assign or otherwise transfer their rights and
obligations under this Agreement and any of the other Transaction Documents, to
any other Person and such other Person shall thereupon become vested with all of
the benefits in respect thereof granted to the Buyer herein or otherwise.  Upon
any such assignment or transfer, all references in this Agreement to the Buyer
shall mean the assignee of the Buyer.  None of the rights or obligations of any
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Buyer, and any such assignment or transfer without the
consent of the Collateral Agent shall be null and void.


(e) Upon the indefeasible payment in full in cash of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder, and (ii) the Buyer will, upon any Grantor's
request and at such Grantor's expense, (A) return to such Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof, and (B) execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.


(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 

--------------------------------------------------------------------------------




(g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.


(h) EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
BUYER WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.


(i) Each party irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such party at the address of such party specified for
notices hereunder, such service to become effective 10 days after such mailing.


(j) Nothing contained herein shall affect the right of the Buyer to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.


(k) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 

--------------------------------------------------------------------------------




(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

       
PURE VANILLA EXCHANGE, INC.
 
   
   
  By:   /s/ Steven Yevoli   Name: 

--------------------------------------------------------------------------------

Steven Yevoli   Title:  Chairman   Address:  805 Third Avenue   New York,
NY 10022


        PVNX ACQUISITION CORP.  
   
   
  By:   /s/ Steven Yevoli   Name: 

--------------------------------------------------------------------------------

Steven Yevoli   Title:  President   Address:  805 Third Avenue   New York,
NY 10022


 
ACCEPTED BY:


GOTTBETTER CAPITAL MASTER, LTD.



       
By: /s/ Adam S. Gottbetter
   

--------------------------------------------------------------------------------

Name:  Adam S. Gottbetter
   
Title: Director
   
Address: 488 Madison Avenue, 12th Floor
     
 New York, NY 10022
     


 

--------------------------------------------------------------------------------

